DETAILED ACTION
1.	This office action is in response to communication filed on 09/01/2020. Claims 1-20 are pending on this application.

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  
With respect to claims 1 and 11, the subject “training autoencoder for using using a Lagrange multiplier; and training a network with quantization” in the claimed invention being incomplete for omitting essential steps for training. One ordinary skill in the art would not able to train without essential steps for training autoencoder using a Lagrange multiplier and training a network with quantization. Such omission essential steps amounting to a gap for training in the claimed invention
	With respect to dependent claims 2-10 and 12-20, the claims included omission essential steps for training in claims 1 and 11, respectively.




Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Lee et al. Pub. No. 2016/0088299.
Regarding to claim 1. Fig. 2A of Lee et al. discloses a method for compression (204; Image compression), comprising: training an autoencoder (MS, IS, C, Pred Pixels, Orig. Pixels, S, 205; paragraph 0028) using a Lagrange multiplier (ʎ;  paragraph 0032); and training a network (Network of 204) with quantization (XA), wherein the network (network of 204) includes the autoencoder (MS, IS, C, Pred Pixels, Orig. Pixels, S, 205).  
Regarding claim 2. The method of claim 1, Fig. 2A further discloses wherein a value of the Lagrange multiplier (ʎ) is selected from a predetermined set of values (see Fig. 2B).  
Regarding claim 3. The method of claim 1, Fig. 2A further discloses wherein the network (network of 204) produces a compressed output (Fig. 3) with a varying compression rate (see Figs. 2C, 2D) and distortion (paragraph 0032) depending on a conditioning value (ʎ; paragraph 0032); of the Lagrange multiplier (ʎ).  
Regarding claim 4. The method of claim 1, Fig. 2A wherein the autoencoder (MS, IS, C, Pred Pixels, Orig. Pixels, S, 205; paragraph 0030) is trained using conditional convolution (Fig. 2C disclose a complexity condition; paragraph 0009).  

Regarding claim 6. The method of claim 5, Fig. 2A further discloses wherein training the network  (network of 204) with mixed quantization (XQ)  bin sizes (paragraph 0038) further comprises drawing a uniform noise for various noise levels ((paragraph 0090 discloses “The peak signal to noise…default relationship .lamda..sub.0.”) for random  (random of 205) quantization (XQ)  bin sizes (paragraph 0038).  
Regarding claim 7. The method of claim 1, Fig. 2A further discloses wherein training the network (Network of 204)   further comprises encoding (paragraph 0028) a latent representation (MS, IS) of an input (201).  
Regarding 8. The method of claim 7, wherein training the network (Network of 204)   further comprises quantizing (XQ) the encoded latent  (205) representation with a selected quantization (XQ) bit size (paragraph 0038).  
Regarding claim 9. The method of claim 1, Fig. 2A further discloses wherein training the network (network of 204) further comprises encoding (208) a quantized latent (207) representation with entropy encoding (208).  
Regarding claim 10. The method of claim 1, Fig. 2B further comprising selecting a Lagrange multiplier (ʎ0, ʎ1, ʎ2, ʎ3) as a function of a modulation coding scheme (paragraph 0032).  
Regarding claim 11. Fig.2A of Lee et al. discloses a system, comprising: a network (network of Fig. 2A) including an autoencoder (MS, IS, C, Pred Pixels, Orig. Pixels, S, 205; paragraph 0028); and a processor (204) configured to: train the autoencoder (MS, IS, C, Pred Pixels, Orig. Pixels, S, 205; paragraph 0028)  using a Lagrange multiplier (ʎ;  paragraph 0032); and train the network (Network of Fig. 2A) using quantization (XQ).  

Regarding 13. The system of claim 11, Fig. 2A further discloses wherein the network (network of Fig. 2A) produces a compressed output (compressed output of 204) with varying compression rate ((see Figs. 2C, 2D)) and distortion (paragraph 0032) depending on a conditioning value (paragraph 0032; see Fig. 2B) of the Lagrange multiplier (ʎ);  .  
Regarding claim 14. The system of claim 11, Fig. 2A further discloses wherein the autoencoder (MS, IS, C, Pred Pixels, Orig. Pixels, S, 205; paragraph 0030) is trained using conditional convolution (Fig. 2C disclose a complexity condition; paragraph 0009).  
Regarding claim 15. The system of claim 11, Fig. 2A further discloses wherein training the network (Network of 204)  further comprises training the network (Network of 204)  with mixed quantization (XQ) bin sizes (paragraph 0038).  
Regarding claim 16. The system of claim 15, , Fig. 2A further discloses wherein the processor (processor of 204) is configured to train the network (network of Fig. 2A) with mixed quantization (XQ) bin sizes (paragraph 0028) by drawing a uniform noise for various noise levels  (paragraph 0090 discloses “The peak signal to noise…default relationship .lamda..sub.0.”)  for random (random of 205) quantization (XQ) bin sizes (paragraph 0038).  .  
Regarding claim 17. The system of claim 11, , Fig. 2A further discloses wherein the processor (processor of 204) is further configured to train the network (network of Fig. 2A) by encoding (paragraph 0028) a latent representation of an input (MS, IS) .  
Regarding claim 18. The system of claim 17,  Fig. 2A further discloses wherein the processor (processor of 204) is further configured to train the network (network of Fig. 2A) by quantizing (XQ) the encoded latent (205) representation with a selected quantization (XQ) bit size (paragraph 0038).  

Regarding claim 20. The system of claim 11, Fig. 2B further comprising selecting a Lagrange multiplier (ʎ0, ʎ1, ʎ2, ʎ3) as a function of a modulation coding scheme (paragraph 0032).  

Contact Information

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linh Van Nguyen whose telephone number is (571) 272-1810. The examiner can normally be reached from 9:30 – 5:00 Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Dameon E. Levi can be reached at (571) 272-2105. The fax phone numbers for the organization where this application or proceeding is assigned are (571-273-8300) for regular communications and (571-273-8300) for After Final communications.

04/06/2021
/LINH V NGUYEN/Primary Examiner, Art Unit 2845